R.B. Brown obtained a judgment upon a promissory note for $2,900, on April 25, 1930, and foreclosure of a mortgage was ordered therein. December 18, 1930, plaintiff in error filed petition to vacate judgment.
On April 14, 1931, the motion of plaintiff in error for judgment on the pleadings was overruled, and amended petition to vacate the judgment subsequently filed was denied on April 17, 1931. Plaintiff in error filed motion for new trial, which was overruled, and on June 11, 1931, the district court issued an order of sale.
On July 14, 1931, plaintiff in error filed motion to withdraw the order of sale, and on July 16, 1931, defendant in error filed motion to confirm the sale.
On July 23, 1931, district court overruled the objection to the confirmation of sale filed by the plaintiff in error and an appeal from these proceedings was lodged in this court under date of November 3, 1931, by petition in error with case-made attached.
To this, a motion to dismiss the appeal has been filed under date of March 14, 1932, for the reason that the appeal is frivolous and *Page 8 
taken solely for delay, and for the further reason that the brief of plaintiff in error wholly fails to comply with the rules of this court.
No response has been filed to this motion to dismiss the appeal, and an examination of the brief discloses that rules of this court with reference to briefing both as to abstracting of the pleadings and specification and argument and authorities cited are wholly lacking in order to comply with the rules of this court.
No meritorious argument being shown in said brief, the appeal must be dismissed as without merit, and it is so ordered.